 Case 2:20-mc-00119-DBH Document 5 Filed 12/10/20 Page 1 of 2                  PageID #: 12




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


                                           )
TROY WILLIAMS                              )
                                           )
     Plaintiff,                            )
                                           )
v.                                         )
                                                 CIVIL ACTION NO.: 2:20-cm-00119
                                           )
AIRE SERV LLC, and                         )
DWYER GROUP INC.                           )
                                           )
     Defendants.                           )


                      NOTICE OF APPEARANCE OF NANCY KELLY

         Nancy Kelly, of the law firm of Gordon Rees Scully Mansukhani, LLP hereby enters her

appearance as counsel for the following:


         1.       AIRE SERV LLC; and

         2.       DWYER GROUP INC.


                                            Respectfully submitted,
                                            THE DEFENDANTS,
                                            AIRE SERV LLC, and DWYER GROUP INC.

                                            By their attorneys,


         Dated: December 10, 2020           /s/ Nancy Kelly
                                            Nancy Kelly, Bar No. 7325
                                            nkelly@grsm.com
                                            GORDON REES SCULLY MANSUKHANI, LLP
                                            21 Custom House Street, Fifth Floor
                                            Boston, MA 02110
                                            Phone: 857-504-2023
 Case 2:20-mc-00119-DBH Document 5 Filed 12/10/20 Page 2 of 2                       PageID #: 13




                                 CERTIFICATE OF SERVICE

        I, Nancy Kelly, attorney for defendants AIRE SERV LLC and DWYER GROUP INC,
hereby certify that on this 10th day of December 2020, a true copy of the foregoing Notice of
Appearance of Nancy Kelly was filed through the ECF system and sent electronically to the
registered participants as identified on the Notice of Electronic Filing and paper copies will be
served via first-class mail, postage prepaid, upon anyone indicated as a non-registered
participant.

                                                      /s/ Nancy Kelly
                                                      Nancy Kelly
